Exhibit 10.1

 

AMENDMENT NO. 1 TO LICENSE AGREEMENT BETWEEN VG LIFE SCIENCES, INC.,
AND SCOTT & WHITE HEALTHCARE.

 

This is Amendment No. 1 (the “Amendment No. 1) to the license agreement between
VG Life Sciences, Inc. (“LICENSEE”) and Scott & White Healthcare (“S&W) dated
July 18, 2013 (the “Agreement”). LICENSEE and S&W are individually a “Party” and
collectively “the Parties.” The effective date of this Amendment No. 1 is
September 9, 2014 (the “Amendment No. 1 Effective Date”).

 

WHEREAS the Parties desire to amend the Agreement to include an additional
technology, and to include certain additional terms in the Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

 

A.Terms. Except to the extent specifically provided for in this Amendment No. 1,
all capitalized terms used in this Amendment No. 1 shall have the meanings given
thereto in the Agreement.

B.The Parties desire to amend and modify certain terms of the Agreement as set
forth in this Amendment No. 1 as follows:

1.Paragraph 1.2. The Parties desire to amend Paragraph 1.2 to include in Table 1
the following.

 

Table 1

 

No. 5. “Treating Neurological Diseases “(SW14-001) in the FIELD OF USE Country
Type Serial No. Filing Date Inventor(s) US Provisional 61/875,670 9/9/2013 M.
Karen Newell-Rogers (HSC/S&W) US Provisional

62/033,088

8/4/2014 Richard Tobin (HSC)
Lee Shapiro (HSC)



  

References to the PATENT RIGHTS for Technology No. 5 shall be limited to only
the FIELD OF USE for Technology No. 5 as defined below.

 

2.Paragraph 1.8. The Parties desire to amend Paragraph 1.8 to limit the FIELD OF
USE for Technology No. 5 solely to the claims for methods for treating brain
trauma and epilepsy and for no other subject matter including, but not limited,
methods for treating cancer.

3.Paragraph 3.1. Paragraph 3.1 is amended to include the following after the
last sentence:

 

“LICENSEE must make an additional payment in the amount of twenty-five thousand
dollars ($25,000) to S&W. This payment is due no later than January 1, 2015,
Failure to make this additional payment within the specified time period will
cause this Agreement to immediately terminate notwithstanding anything herein to
the contrary.”

 

3.Paragraph 3.5 is amended as follows:

 



c) Calendar Year 2014, payable January 1, 2015 $20,000 d) Calendar Year 2015,
payable January 1, 2016 $87,500 e) Calendar Year 2016, payable January 1, 2017
$125,000 f) Calendar Year 2017, payable January 1, 2018 $187,500 g) Calendar
year 2018 (payable January 1, 2019) and each year thereafter (payable January
1st) through the expiration of this Agreement $250,000

 

In the event that LICENSEE’s payment of royalties for the Calendar Year due
under paragraph 3.2 do not meet or exceed the required minimum annual
consideration, LICENSEE’s royalty payment for the last quarter of the Calendar
Year must include payment of the balance needed to achieve the required minimum.
If this Agreement expires or is terminated before the end of a Calendar Year, or
Technology is abandoned by LICENSEE pursuant to paragraph 6.11, then the
corresponding minimum annual consideration paragraph 3.5(d) - must be prorated
for that year.,”

 

4.For purposes of determining SUBLICENSEE Consideration in Paragraph 4.2, the
Parties acknowledge and agree that the “Effective Date of this Agreement” in
Schedule 1 and Schedule 2 of paragraph 4.2 shall refer to the Amendment No. 1
Effective Date only with respect to the following in Table 1: No. 5 - “Treating
Neurological Diseases” (SW14-001) hereinafter “Technology NO. 5”) in revised
Table 1.





 

 

 

5.Regarding Paragraph 5.1, Licensee is responsible for its documented expenses
incurred prior to or on the Amendment No. 1 Effective Date in relation to the
prosecution and maintenance of patent applications, whether or not included as
PATENT RIGHTS, with respect to; (a) Technology No. 5 and will be directly
responsible for such future expenses beyond the Amendment No. 1 Effective Date
in accordance with Article VI; and (b) Technology No. 6 entitled, “Methods and
Products for Treating Type II Diabetes” (SW14-002), including U.S. patent
application filing 61/878,495 filed by Licensee on September 16, 2013
(“Technology No. 6”). For purposes of clarity and notwithstanding Licensee’s
payment and confidentiality obligations, Licensee has not license or other
rights in or to Technology No. 5 outside its FIELD OF USE, or Technology No. 6.



6.Paragraph 8.4 of the Agreement is amended to include this sentence,
“Obligations under Paragraph 9.1 shall survive the expiration or termination of
this Agreement.”

7.The following is inserted into the Agreement as new Paragraph 6.14.

 

6.14 The Parties agree that the provisions of Article VI, as amended by this
Paragraph 6.14, shall apply for the PATENT RIGHTS jointly-owned by them. In
addition, upon request by S&W, Counsel shall provide a reasoned opinion to S&W
regarding Counsel’s inventorship determination including, without limitation,
the names of those considered as potential investors, those selected as
inventors, and the basis for their inventive contribution to the claims. If the
parties disagree on Counsel’s determination, either Party may seek a mutually
agreeable independent third party patent attorney to render an opinion. The
Parties agree to be bound by that attorney’s opinion regarding inventorship (“
Ultimate Determination”). If the Ultimate Determination is different than
Counsel’s determination, then LICENSEE shall reimburse S&W’s costs, if any, in
obtaining the Ultimate Determination.

 

Paragraphs 6.11 and 6.13 of the Agreement are amended with respect to
jointly-owned PATENT RIGHTS by adding to the end of the sentence, “and assigned
to S&W.”

 

The parties shall cooperate in selecting a patent within the jointly-owned
PATENT RIGHTS to seek a term extension for, and Licensed Product to seek a
supplementary protection certificate on in accordance with the applicable laws
of each country where there are such PATENT RIGHTS. Each Party agrees to execute
any documents and to take any additional actions as the other Party may
reasonably request in connection therewith.

 

For all jointly-owned PATENT RIGHTS, LICENSEE shall promptly inform S&W of any
alleged infringement along with providing available evidence thereof. LICENSEE
shall have the first right to abate the infringement and enforce the
jointly-owned PATENT RIGHTS upon consent of S&W and its assumption of all costs
and expenses. S&W shall be kept fully informed and given the right and
opportunity to advise and comment thereon, including to be represented by
counsel of its choosing. All amounts received in connection with the abatement
and/or enforcement of the jointly-owned PATENT RIGHTS shall be shared in equally
between the owners after deducting LICENSEE’s reasonable and documented costs
and expenses therefor and submitting copies thereof to S&W. If LICENSEE elects
not to abate an alleged infringement or to enforce the PATENT RIGHTS following
S&W’s consent, then S&W may, in its sole judgment and at its own expense, take
steps to enforce any patent and control, settlement and defend such suit, and
recover, for its own account, any damages, awards or settlements. LICENSEE shall
reasonably cooperate with S&W in any such actions at S&W’s expense, including
being joined as a party.

 

As joint owners of certain PATENT RIGHTS and except as provided in this
Agreement, neither Party has any obligation to the other Party regarding these
jointly-owned PATENT RIGHTS. For clarity, LICENSEE is not an agent of or given
the right to obligate or bind S&W on its behalf in any manner.

 



 

 

  

Notwithstanding the last sentence of Paragraph 8.4 of the Agreement, or anything
inconsistent in Article VI, and provided LICENSEE has not entered liquidation,
had a receiver or administrator appointed over any assets related to this
Agreement, made any voluntary arrangement with any of its creditors, or ceased
to conduct its business, or any similar event under the law of any of any
foreign jurisdiction, this Paragraph 6.14 shall survive the expiration or
termination of the Agreement, unless such termination is pursuant to Paragraph
8.3, for so long as the jointly-owned PATENT RIGHTS are in effect anywhere in
the world (“Post-Agreement Cooperation”). All references to SYSTEM shall be
disregarded during Post-Agreement Cooperation.

 

C.Terms. Except as modified by this Agreement No. 1, the Agreement shall remain
in full force and effect between the Parties.

D.Counterparts. This Amendment No. 1 may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

 

IN WITNESS WHEREOF, LICENSEE and S&W have entered into this Amendment No. 1
effective as of the Amendment No. 1 Effective Date.

 

 

 

SCOTT & WHITE HEALTHCARE:   VG LIFE SCIENCES, INC.:     /s/ Robert W. Pryor  
/s/ Haig Keledjian Robert W. Pryor, M.D.   Haig Keledjian President & CEO  
Chairman and VP of IP             Date: 9/11/2014   Date: 9/9/2014

 

 



 

